Hoar, J.*
If we assume that the plaintiff had an insurable interest in the property described in the policy, either because he had a lien on it for his labor, or by reason of his agreement that it should be at his risk while in his possession, the effect to be given to the clause in the policy “ that the company are not to be liable for any loss .... for property owned by any other party, unless the interest of such party is stated in this policy,” remains to be considered. There was another owner of the cloths and clothing destroyed, and the interest of that owner was not disclosed upon the policy.
The plaintiff seeks to limit the effect of this stipulation, by construing it as applicable only to the case of an insurance effected really for another party, or for the benefit of whom it might concern. But we are unable to find such a restriction either in the words of the stipulation, or in the probable intent of the parties. The insurance was obtained by the plaintiff “ üpon his stock of clothing, manufactured and in process of manufacture.” He is the only party to the defendants’ contract. It only refers to his property, and purports to be only for his benefit. It was not made “for the benefit of whom it may concern.” Upon the face of the contract, therefore, without the clause in question, no other party has an interest in the policy, or could make any claim under it. But the provision goes farther. As the party insured might have an insurable interest in property not his own, *329included in the description of the subject of the insurance, as that of a commission merchant in goods on which he had made advances, or of a carrier, warehouseman or other bailee, it is provided in terms, and as we think intentionally provided, that the insurance shall not extend to property of which the insured is not the owner, unless the ownership of another party is expressly stated in the policy. It is not an interest in the policy, but in the property, which is required to be disclosed, when the insured is not the owner.
This construction is strengthened by other clauses in the contract, which provide that a change.or transfer of the title to the property without the written permission of the company shall avoid the policy; and require a statement of the ownership of the property on proof of loss. The provision seems to be substantially of the same character with a clause in English policies, that goods held in trust or on commission shall not be covered by the policy, unless expressly inserted therein; though somewhat broader and more comprehensive in its terms. Waters v. Monarch Assurance Company, 5 El. & Bl. 870. London & Northwestern Railway v. Glyn, 1 El. & El. 652.
We are all of opinion that the cloths and clothing destroyed by fire were not, upon the facts agreed, covered by the insurance, and that the plaintiff can only recover for the injury to his furniture.

 Gray, J., did not sit in this case.